Name: 82/889/EEC: Council Decision of 17 December 1982 on the conclusion of the Agreement amending the Community-COST Concertation Agreement on a concerted project in the field of analysis of organic micropollutants in water (COST project 64b bis)r
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D088982/889/EEC: Council Decision of 17 December 1982 on the conclusion of the Agreement amending the Community-COST Concertation Agreement on a concerted project in the field of analysis of organic micropollutants in water (COST project 64b bis)r Official Journal L 378 , 31/12/1982 P. 0041+++++( 1 ) OJ NO L 101 , 11 . 4 . 1981 , P . 1 . ( 2 ) OJ NO L 39 , 15 . 2 . 1980 , P . 24 . COUNCIL DECISION OF 17 DECEMBER 1982 ON THE CONCLUSION OF THE AGREEMENT AMENDING THE COMMUNITY-COST CONCERTATION AGREEMENT ON A CONCERTED PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( COST PROJECT 64B BIS ) ( 82/889/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 81/213/EEC OF 3 MARCH 1981 ADOPTING A SECTORAL RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF ENVIRONMENT ( ENVIRONMENTAL PROTECTION AND CLIMATOLOGY ) - INDIRECT AND CONCERTED ACTIONS - ( 1981 TO 1985 ) ( 1 ) , AND IN PARTICULAR ARTICLE 8 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL DECISION 80/178/EEC OF 18 DECEMBER 1979 CONCERNING THE CONCLUSION OF THE AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( COST 64B BIS ) ( 2 ) , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 8 ( 2 ) OF DECISION 81/213/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH THE THIRD STATES PARTICIPATING IN THE ABOVEMENTIONED CONCERTATION AGREEMENT WITH A VIEW TO AMENDING THIS AGREEMENT ; WHEREAS THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY , NORWAY , PORTUGAL , SPAIN , SWEDEN , SWITZERLAND AND YUGOSLAVIA AMENDING THE COMMUNITY-COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF ANALYSIS OF ORGANIC MICROPOLLUTANTS IN WATER ( COST PROJECT 64B BIS ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED HERETO . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 17 DECEMBER 1982 . FOR THE COUNCIL THE PRESIDENT H . CHRISTOPHERSEN